Citation Nr: 0429415	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-14 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an effective date prior to April 13, 2001, for 
the grant of service connection for type II diabetes 
mellitus.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to September 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which granted service 
connection for type II diabetes mellitus, effective April 13, 
2001.  The veteran appeals for an earlier effective date.

In June 2004, the veteran appeared at the RO and testified at 
a hearing before the undersigned Veterans Law Judge, who has 
been designated to make the final disposition of this 
proceeding for VA; a transcript of the proceeding is 
associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In a May 2002 rating decision, the RO granted service 
connection for type II diabetes mellitus, effective April 13, 
2001, the date of receipt of a claim of entitlement to 
service connection for type II diabetes mellitus resulting 
from exposure to Agent Orange in Vietnam; the record 
discloses no earlier formal or informal claim for this 
particular benefit.  


CONCLUSION OF LAW

An effective date prior to April 13, 2001, for the grant of 
service connection for type II diabetes mellitus based on 
exposure to Agent Orange, is not warranted.  38 C.F.R. 
§§ 3.816 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In this case, because the law and not the evidence, is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  Also, see 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In that 
regard the Board also notes that the veteran's claim stems 
from a notice of disagreement with the initial grant of 
service connection for diabetes mellitus and initial 
assignment of an effective date for the award of 
compensation.  In VAOPGCPREC 08-2003, published at 69 Fed. 
Reg. 25,180 (May 5, 2004), VA's General Counsel held that 
"[I]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103 notice, VA 
receives a notice of disagreement that raise a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue."  

Notwithstanding the above, the Board notes that the RO has, 
in this case, informed the veteran of the information and 
evidence needed to substantiate his earlier effective date 
claim.  For instance, in the statement of the case issued in 
April 2003, the RO informed the veteran of the reasons for 
which his claim was denied and the evidence it had considered 
in denying the claim.  Further, during the course of his June 
2004 hearing at the RO, the veteran was again essentially 
notified of the evidence needed to substantiate his earlier 
effective date claim.  The Board also notes that the evidence 
reviewed includes claims and statements submitted by the 
veteran historically as well as medical evidence relevant to 
diabetes mellitus.  The veteran has not identified any 
additional evidence that should be considered in connection 
with his claim.

Under the facts of this case, "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA "is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  



II.  Earlier Effective Date

The veteran claims that the effective date of the grant of 
service connection for diabetes mellitus should be prior to 
April 13, 2001, the date that the RO assigned.  In 
particular, he contends that he is entitled to an effective 
date retroactive to his period of service, wherein he claims 
he first learned that he had diabetes.  

In this case, the veteran served on active duty in the Marine 
Corps from May 1966 to September 1970.  The service 
department records show that he served in the Republic of 
Vietnam and was awarded, among other things, the combat 
action ribbon.  The claims file shows that a compensation 
claim relevant to type II diabetes mellitus resulting from 
Agent Orange exposure in Vietnam was first received by the RO 
on April 13, 2001.  In a May 2002 rating decision, the RO 
granted service connection for diabetes mellitus, effective 
April 13, 2001, the date of receipt of the claim of 
entitlement to service connection for type II diabetes 
mellitus resulting from exposure to Agent Orange in Vietnam.  

Historically, it is noted that following the enactment of the 
Agent Orange legislation in 1984, service connection could be 
established for certain diseases manifested to a degree of 10 
percent or more during the veteran's lifetime if the veteran 
served in Vietnam during the Vietnam era.  The Agent Orange 
Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11, 12 (Feb. 
6, 1991), gave the Secretary the authority to add to the list 
of diseases subject to service connection on a presumptive 
basis.  That list is set forth at 38 C.F.R. § 3.309(e) 
(2004).  Type II, or adult-onset diabetes mellitus was added 
to the list, effective July 9, 2001.  See 66 Fed. Reg. 23,166 
(May 8, 2001).  The United States Court of Appeals for the 
Federal Circuit later held that the effective date of the 
regulation should be May 8, 2001, pursuant to 
38 U.S.C.A. § 1116(c)(2) (West 2002).  See Liesegang v. Sec'y 
of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 2002).

This was a liberalizing regulation.  Cases involving 
liberalizing regulations ordinarily would be governed, for 
effective date purposes, by the provisions of 38 U.S.C.A. § 
5110(g) (West 2002) and 38 C.F.R. § 3.114(a) (2004).  
However, this case is governed by principles growing out of 
Agent Orange litigation.  In May 1989, the United States 
District Court for the Northern District of California voided 
all denials of Agent Orange claims based on the regulations 
that became effective on September 25, 1985.  Nehmer v. 
United States Veterans' Administration, 712 F. Supp. 1404, 
1409 (N.D. Cal. 1989) (Nehmer I).  The district court later 
clarified its ruling, holding that the covered claims were 
those in which the disease or cause of death was later found 
to be service connected under valid VA regulations.  Nehmer 
v. United States Veterans' Administration, 
32 F. Supp. 2d 1175, 1183 (N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation that became effective on September 24, 2003.  68 
Fed. Reg. 50,966 (Aug. 25, 2003) (codified at 38 C.F.R. § 
3.816 (2004)).  That regulation defines a "Nehmer class 
member" to include a Vietnam veteran who has a covered 
herbicide disease, to include type II, or adult-onset 
diabetes mellitus.  Id. at 50,970; 38 C.F.R. § 3.816(b) 
(2004).  The regulation further provides that where a 
"Nehmer class member" is entitled to disability 
compensation for a covered herbicide disease, and his claim 
for disability compensation "was either pending before VA on 
May 3, 1989, or was received by VA between that date and the 
effective date of the statute or regulation establishing a 
presumption of service connection for the covered disease," 
the effective date of the award will be the later of the date 
the claim was received by VA or the date the disability 
arose.  Id. at 50,971; 38 C.F.R. § 3.816(c) (2004) (emphasis 
added).  Where the foregoing requirements are not met, the 
regulation provides that the effective date of the award 
"shall be determined in accordance with" 38 C.F.R. §§ 3.114 
and 3.400.  68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) 
(codified at 38 C.F.R. § 3.816(c)(4) (2004)).  

The disability in this case arose no later than 1995, when VA 
doctors listed diabetes mellitus as a definitive diagnosis.  
The remaining issue is when the veteran's claim of 
entitlement to service connection for type II diabetes 
mellitus was received.  There is no question that the 
veteran's statement received on April 13, 2001, constitutes a 
claim for service connection for type II diabetes mellitus 
based on Agent Orange exposure.  On that date, the veteran 
filed a formal claim of entitlement to service connection for 
"type II diabetes as direct and presumptive as a result of 
Agent Orange exposure."  

Whether the veteran had filed a claim for service connection 
for type II diabetes mellitus prior to April 13, 2001 has 
been considered, but the Board finds that the record shows 
that VA received no prior claim.  Under the circumstances of 
this case, a claim will be considered a claim for 
compensation for a particular covered herbicide disease if:  

(i) The claimant's application and other 
supporting statements and submissions may 
reasonably be viewed, under the standards 
ordinarily governing compensation claims, 
as indicating an intent to apply for 
compensation for the covered herbicide 
disability; or

(ii) VA issued a decision on the claim, 
between May 3, 1989 and the effective 
date of the statute or regulation 
establishing a presumption of service 
connection for the covered herbicide 
disease, in which VA denied compensation 
for a disease that reasonably may be 
construed as the same covered herbicide 
disease for which compensation has been 
awarded.

68 Fed. Reg. 50,966, 50,971 (Aug. 25, 2003) (codified at 38 
C.F.R. § 3.816(c)(2) (2004)). 

The record discloses no earlier formal or informal claim for 
this particular benefit.  See 38 U.S.C.A. § 5101; 38 C.F.R. 
§§ 3.151, 3.155; Crawford v. Brown, 5 Vet. App. 33 (1993).  
While the veteran has previously filed claims for service 
connection for various other disabilities alleged to be the 
result of Agent Orange exposure in Vietnam, he had not 
indicated an intent, prior to April 13, 2001, to apply for 
service connection for diabetes mellitus, in particular.  

The veteran contends that he was told during his period of 
service that he had diabetes mellitus.  Even if that were 
accepted as factual, the issue of the proper effective date 
of the award of disability compensation benefits in this case 
turns not on when a disability is initially diagnosed.  
Rather, it is the later of the date the claim was received by 
VA or the date the disability arose (38 C.F.R. § 3.816(c) 
(2004)) that is dispositive of the issue.  In this case, as 
noted, the record discloses that the veteran did not file a 
claim for service connection for diabetes mellitus prior to 
April 13, 2001.  

In sum, for the above-stated reasons, April 13, 2001 is the 
correct effective date for the award of service connection 
for type II diabetes mellitus based on Agent Orange exposure 
in Vietnam.  As a matter of law, absent any evidence of 
earlier receipt of the veteran's claim of entitlement to 
service connection for type II diabetes mellitus, the claim 
for an earlier effective date for the service connection 
grant must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  




ORDER

An effective date prior to April 13, 2001, for the grant of 
service connection for type II diabetes mellitus based on 
exposure to Agent Orange, is denied.  



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



